



EXHIBIT 10.2


SECURITY AGREEMENT
This Security Agreement (as amended, supplemented or restated from time to time,
this “Agreement”) dated as of July 1, 2016, is by and between the entities
executing this Agreement as “Grantors” (together with any other entity that may
become a party hereto as provided herein, each a “Grantor”, and collectively,
herein called “Grantors”), each of whose address is 24955 I-45 North, The
Woodlands, Texas 77380 and whose taxpayer identification numbers and
organizational numbers issued by their jurisdictions of organization are listed
on Exhibit G hereto, and JPMORGAN CHASE BANK, N.A., whose address is 712 Main
Street, Houston, Texas 77002, in its capacity as Collateral Agent (in such
capacity, the “Secured Party”) under that certain Collateral Agency Agreement
(the “Collateral Agency Agreement”) dated concurrently herewith executed by and
among Secured Party, TETRA TECHNOLOGIES, INC., a Delaware corporation
(“Parent”), Grantors, JPMorgan Chase Bank, N.A., as Administrative Agent under
the Credit Agreement (hereinafter defined), and GSO TETRA HOLDINGS LP., as the
sole current Purchaser under the Note Purchase Agreement (hereinafter defined).
Recitals
WHEREAS, pursuant to that certain Credit Agreement (as amended by instruments
dated as of December 15, 2006, October 29, 2010, September 30, 2014 and July 1,
2016 and as the same may be further amended, modified, extended, renewed or
replaced from time to time, the “Credit Agreement”) dated as of June 27, 2006
among Parent, certain lenders therein named (collectively, the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
the Lenders have agreed to make loans and issue letters of credit upon the terms
and subject to the conditions set forth therein;
WHEREAS, pursuant to that certain Amended and Restated Note Purchase Agreement
(as the same may be amended, modified, extended, renewed or replaced from time
to time, the “Note Purchase Agreement”) dated as of July 1, 2016 between Parent
and GSO Tetra Holdings L.P., as purchaser, GSO Tetra Holdings L.P. has agreed to
purchase indebtedness of the Parent upon the terms and subject to the conditions
set forth therein;
WHEREAS, it is a condition precedent to the effectiveness (or continued
effectiveness) of the Credit Agreement and the Note Purchase Agreement and the
obligations of the Lenders and the purchasers under the Credit Agreement and the
Note Purchase Agreement, respectively, that the Grantors shall have executed and
delivered this Agreement to the Secured Party for the ratable benefit of the
Creditors (as defined in the Collateral Agency Agreement); and
WHEREAS, Grantors will receive direct or indirect benefits from the execution
of, and performance of obligations under, this Agreement.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantors and Secured Party agree as follows:
Any capitalized term used in this Agreement and not otherwise defined herein
shall have the meaning ascribed to such term in the Credit Agreement. Terms used
in this Agreement which are defined in the UCC are used with the meanings as
therein defined. All principles of construction set forth in Article I of the
Credit Agreement are incorporated herein by reference for all purposes.
ARTICLE 1
Creation of Security Interest


In order to secure the prompt and unconditional payment of the Debt (as defined
in Section 2.2), each Grantor hereby grants to Secured Party on behalf of the
holders of the Debt a security interest in and mortgages, assigns, transfers,
delivers, pledges, sets over and confirms to Secured Party on behalf of the
holders of the Debt all of Grantors’ remedies, powers, privileges, rights,
titles and interests (including all power of Grantors, if any, to pass greater
title


1

--------------------------------------------------------------------------------





than it has itself) of every kind and character now owned or hereafter acquired,
created or arising in and to all personal property of Grantors, including
without limitation, all of Grantors’ remedies, powers, privileges, rights,
titles and interests (including all power of Grantors, if any, to pass greater
title than it has itself) of every kind and character now owned or hereafter
acquired, created or arising in and to the following:
Accounts
(a)
all accounts, receivables and accounts receivable regardless of form (including
all choses or things in action, trade names, trademarks, patents, patents
pending, infringement claims, service marks, licenses, copyrights, blueprints,
drawings, plans, diagrams, schematics, computer programs, computer tapes,
computer discs, reports, catalogs, customer lists, purchase orders, goodwill,
route lists, monies due or recoverable from pension funds, tax refunds and all
rights to any of the foregoing), book debts, contract rights and rights to
payment no matter how evidenced (including those accounts listed on the Schedule
or Schedules which may from time to time be attached hereto);



(b)
all chattel paper, notes, drafts, acceptances, payments under leases of
equipment or sale of inventory, and other forms of obligations received by or
belonging to any Grantor for goods sold or leased and/or services rendered by
such Grantor;



(c)
purchase orders, instruments and other documents (including all documents of
title) evidencing obligations to any Grantor, including those for or
representing obligations for goods sold or leased and/or services rendered by
such Grantor;



(d)
all monies due or to become due to any Grantor under all contracts, including
those for the sale or lease of goods and/or performance of services by such
Grantor no matter how evidenced and whether or not earned by performance;



(e)
all accounts, receivables, accounts receivable, contract rights, and general
intangibles arising as a result of any Grantor’s having paid accounts payable
(or having had goods sold or leased to any Grantor or services performed for any
Grantor giving rise to accounts payable) which accounts payable were paid for or
were incurred by such Grantor on behalf of any third parties pursuant to an
agreement or otherwise;



(f)
all goods, the sale and delivery of which give rise to any of the foregoing,
including any such goods which are returned to any Grantor for credit;



Inventory
all goods, merchandise, raw materials, work in process, finished goods, and
other tangible personal property of whatever nature now owned by any Grantor or
hereafter from time to time existing or acquired, wherever located and held for
sale or lease, including those held for display or demonstration or out on lease
or consignment, or furnished or to be furnished under contracts of service or
used or usable or consumed or consumable in any Grantor’s business or which are
finished or unfinished goods and all accessions and appurtenances thereto,
together with all warehouse receipts and other documents evidencing any of the
same and all containers, packing, packaging, shipping and similar materials;
Equipment and General Intangibles
all general intangibles now owned by any Grantor or existing or hereafter
acquired, created or arising (whether or not related to any of the other
property described in this Article) and all goods, equipment, machinery,
furnishings, fixtures, furniture, appliances, accessories, leasehold
improvements, chattels and other articles of personal property of whatever
nature (whether or not the same constitute fixtures) now owned by any Grantor or
hereafter acquired, and all component parts thereof and all appurtenances
thereto;


2

--------------------------------------------------------------------------------





Patents, Trademarks and Copyrights
(a)
all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, and other source
or business identifiers (and all amendments, supplements, restatements and
modifications thereof or thereto from time to time), and all prints and labels
on which any of the foregoing have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications, if any, in
connection therewith including registrations, recordings and applications, if
any, in the United States Patent and Trademark Office or in any similar office
or agency of the United States, any State thereof, or any other country or any
political subdivision thereof (each such office or agency being referred to
herein as a “Trademark Office”) and all reissues, continuations,
continuations-in-part, extensions or renewals thereof (each of the foregoing
items in this paragraph and listed on Exhibit A attached hereto being herein
referred to as a “Trademark” and collectively called the “Trademarks”) and all
of the goodwill of the business connected with the use of, and symbolized by,
each Trademark;



(b)
all letters patent of the United States or any other country, all registrations
and recordings thereof, and all applications for such letters patent, including,
without limitation, registrations, recordings and applications in a Trademark
Office and all reissues, continuations, continuations-in-part, extensions or
renewals thereof (each of the foregoing being herein called a “Patent”), and any
license related thereto (each herein called a “Patent License”; listed on
Exhibit A attached hereto are all Patents and Patent Licenses of Grantors);



(c)
copyrights and copyright registrations, including, without limitation, the
copyright registrations and recordings thereof and all applications in
connection therewith listed on Exhibit A attached hereto, and (i) all reissues,
continuations, extensions or renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable under and with respect
thereto, including, without limitation, payments under all licenses entered into
in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of any Grantor’s
business symbolized by the foregoing and connected therewith and (v) all of
Grantors’ rights corresponding thereto throughout the world (all of the
foregoing copyrights and copyright registrations, together with the items
described in clauses (i)-(v) in this paragraph (c), are sometimes hereinafter
individually and/or collectively referred to as the “Copyrights”); and (ii) all
products and proceeds of any and all of the foregoing, including, with
limitation, licensed royalties and proceeds of infringement suits;



(d)
any claim for past, present or future infringement or dilution of any Trademark,
Patent, Patent License or Copyright (including licensed royalties), or for
injury to the goodwill associated with any Trademark;



Stock
(a)
all of the investment securities listed on Exhibit B, hereto attached and hereby
made a part hereof;



(b)
all dividends (cash or otherwise), rights to receive dividends, stock dividends,
dividends paid in stock, distributions upon redemption or liquidation,
distributions as a result of split-ups, recapitalizations or rearrangements,
stock rights, rights to subscribe, voting rights, rights to receive securities,
and all new securities and other investment property and other property which
any Grantor may hereafter become entitled to receive on account of the
foregoing;



Partnership and Limited Liability Company Interests
(a)
The partnerships and limited liability companies (the “Non-Corporate Entities”)
created under and by virtue of the organizational documents (collectively, the
“Non-Corporate Entity Agreements”) described on Exhibit B hereto;



3

--------------------------------------------------------------------------------







(b)
all instruments, documents, chattel papers, accounts, general intangibles,
profits, income, surplus, money, credits, claims, demands and other property
(real or personal) and revenues of any kind or character now or hereafter
relating to, accruing or arising under or in respect of the Non-Corporate Entity
Agreements and all property, real or personal, now or hereafter owned by the
Non-Corporate Entities or paid, payable or otherwise distributed or
distributable or transferred or transferable to any Grantor under, in connection
with or otherwise in respect of any of such property or the Non-Corporate Entity
Agreements (whether by reason of any Grantor’s ownership interest, loans by any
Grantor or otherwise);



Commercial Tort Claims, Deposit Accounts, Negotiable Collateral,
Supporting Obligations and Money
(a)
All of Grantors’ right, title and interest with respect to any “commercial tort
claims” as that term is defined in the UCC including, without limitation, the
commercial tort claims listed on Exhibit C (“Commercial Tort Claims”);



(b)
All of Grantors’ right, title, and interest with respect to any “deposit
account” as that term is defined in the UCC and the investments and earnings
therein and documents evidencing the same, including, without limitation, any
checking or other demand deposit account, time, savings, passbook or similar
account maintained with a bank including, without limitation, the deposit
accounts set forth on Exhibit C (“Deposit Accounts”);



(c)
All of Grantors’ right, title and interest with respect to letters of credit,
letter-of-credit rights, instruments, promissory notes, drafts, and documents
(including any bills of lading, dock warrants, dock receipts, warehouse receipts
or orders for delivery of goods and also any other document which in the regular
course of business or financing is treated as adequately evidencing that the
person in possession of it is entitled to receive, hold and dispose of such
document and the goods it covers), as such terms may be defined in the UCC, and
any and all supporting obligations in respect thereof (“Negotiable Collateral”);



(d)
All of Grantors’ right, title, and interest with respect to any “supporting
obligations” as such term is defined in the UCC, including letters of credit and
guaranties issued in support of accounts, chattel paper, documents, general
intangibles, instruments, or investment property (the “Supporting Obligations”);



(e)
All of Grantors’ money, cash, cash equivalents or other assets of any Grantor
that now or hereafter come into the possession, custody, or control of Secured
Party or any Lender or any Purchaser;



all accessions, appurtenances and additions to and substitutions for any of the
foregoing and all products and proceeds of any of the foregoing, together with
all renewals and replacements of any of the foregoing, all accounts,
receivables, account receivables, instruments, notes, chattel paper, documents
(including all documents of title), other Negotiable Collateral, Supporting
Obligations, cash, books, records, contract rights and general intangibles
arising in connection with any of the foregoing (including all insurance and
claims for insurance affected or held for the benefit of any Grantor or Secured
Party in respect of the foregoing). Without limiting any of the foregoing, the
security interest herein granted shall cover all of the rights, titles and
interests of Grantors in and to all goods (including inventory, equipment and
any accessions to this Agreement), instruments (including promissory notes),
documents, accounts (including health-care-insurance receivables), chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), commercial tort
claims, securities and all other investment property, supporting obligations,
any other contract rights or rights to the payment of money, insurance claims
and proceeds, and all general intangibles (including all payment intangibles).
All of the properties and interests described in this Article (specifically
excluding the Excluded Assets) are herein collectively called the “Collateral”,
it being understood that, notwithstanding any other provision set forth in this
Agreement, this Agreement


4

--------------------------------------------------------------------------------





shall not, at any time, constitute a grant of a security interest in any
property that is, at such time, an Excluded Asset. The inclusion of proceeds
does not authorize any Grantor to sell, dispose of or otherwise use the
Collateral in any manner not authorized herein.


ARTICLE 2
Secured Indebtedness


2.1This Agreement is made to secure all of the following present and future debt
and obligations:


(a)
All debt now and hereafter evidenced by the Notes.



(b)
All debt now and hereafter evidenced by the Notes (as defined in the Note
Purchase Agreement).



(c)
All obligations and Indebtedness of any Grantor now or hereafter created or
incurred under, or in connection with the Credit Agreement and the Note Purchase
Agreement.



(d)
All other obligations, if any, undertaken by any Grantor in any other place in
this Agreement.



(e)
Any and all sums and the interest which accrues on them as provided in this
Agreement which Secured Party or any holder of the Debt may advance or which any
Grantor may owe Secured Party or any holder of the Debt pursuant to this
Agreement on account of such Grantor’s failure to keep, observe or perform any
of the covenants of such Grantor under this Agreement.



(f)
(i) All present and future debts and obligations under or pursuant to any Loan
Documents now or in the future governing, evidencing, guaranteeing or securing
or otherwise relating to payment of all or any part of the debt evidenced by the
Notes, including the LC Exposure, (ii) all obligations of Grantors or any other
Loan Party now or hereafter owing to any Lender or any Affiliate of a Lender
under a Swap Agreement or under an agreement governing Banking Services
(hereinafter defined) and (iii) all supplements, amendments, restatements,
renewals, extensions, rearrangements, increases, expansions or replacements of
them.



(g)
(i) All present and future debts and obligations under or pursuant to any Note
Documents (as defined in the Note Purchase Agreement) now or in the future
governing, evidencing, guaranteeing or securing or otherwise relating to payment
of all or any part of the debt evidenced by the Notes (as defined in the Note
Purchase Agreement) and (ii) all supplements, amendments, restatements,
renewals, extensions, rearrangements, increases, expansions or replacements of
them.



2.2The term “Debt” means and includes all of the Indebtedness and other
obligations described or referred to in Section 2.1. The Debt includes interest
and other obligations accruing or arising after (a) commencement of any case
under any bankruptcy or similar laws by or against any Grantor or any other
Person now or hereafter primarily or secondarily obligated to pay all or any
part of the Debt (each Grantor and each such other Person being herein called
individually an “Obligor” and collectively, “Obligors”) or (b) the obligations
of any Obligor shall cease to exist by operation of law or for any other reason.
The Debt also includes all reasonable attorneys’ fees and any other reasonable
expenses incurred by Secured Party in enforcing any of the Loan Documents or
Note Documents. The term “Banking Services” means each and any of the following
bank services provided to any Loan Party by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).


2.3Notwithstanding the foregoing, the right of recovery against each Grantor
under this Agreement (other than the Non-Recourse Grantors (as defined in
Section 8.28 hereof, whose liability hereunder is limited as set forth in such
section) is limited to the extent it is judicially determined with respect to
any such Grantor that entering this


5

--------------------------------------------------------------------------------





Agreement would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case such Grantor shall be
liable under this Agreement only for amounts aggregating up to the largest
amount that would not render such Grantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law.


ARTICLE 3
Representations and Warranties


Each Grantor represents and warrants as follows:
(a)
Grantors are the legal and equitable owner and holder of good and marketable
title to the Collateral free of any adverse claim and free of any Lien except
only for the Liens granted hereby and the Permitted Encumbrances (such warranty
to supersede any provision contained in this Agreement limiting the liability of
any Grantor). Except for matters which have previously been released, there are
no financing statements directly or indirectly affecting the Collateral or any
part of it now on file in any public office except as Secured Party may
otherwise consent in writing.



(b)
All leased and owned locations of Grantors are located at the addresses set
forth on Exhibit D attached hereto; and in this regard, Grantors’ locations
means all places of business of Grantors. All books and records of any
applicable Grantor with regard to the Collateral are maintained and kept at
locations identified on Exhibit D. Other than Collateral in use or repair in the
ordinary course of business, all Collateral other than inventory in transit is
located at the places specified on Exhibit D. Upon request from the Secured
Party, Grantors will provide a list of the current locations of all Collateral.



(c)
Except as set forth on Exhibit E hereto, no part of the Collateral is covered by
a certificate of title or subject to any certificate of title law. No part of
the Collateral consists or will consist of consumer goods, farm products, timber
and the like or accounts resulting from the sale thereof.



(d)
No Grantor has changed its name, whether by amendment of its organizational
documents or otherwise, or the jurisdiction under whose laws such Grantor is
organized within the last five (5) years. Exhibit F attached hereto lists all
tradenames, fictitious names and other names used by any Grantor in the last
five (5) years.



(e)
Grantors’ correct taxpayer identification numbers and organizational
identification numbers, if any, issued by their jurisdictions of organization
are listed on Exhibit G hereto.



(f)
The Collateral described in Article 1 under the heading “Stock” (the “Stock
Collateral”) is free from any restriction relating to the granting of Liens,
duly and validly authorized and issued, and fully paid, and is hereby duly and
validly pledged and hypothecated to Secured Party in accordance with applicable
U.S. law, subject to the post-closing requirements in Section 3 of that certain
Agreement and Fourth Amendment to Credit Agreement dated as of the date hereof,
by and among Parent, the Administrative Agent and the Lenders.



(g)
Exhibit C attached hereto sets forth all Commercial Tort Claims of Grantors for
which claims have been filed, indicating the case caption for each claim, the
court or other judicial forum where such claim is being litigated and the
remedies sought in such claim and all other relevant information necessary or
required to create a Lien on such claim in favor of Secured Party.



(h)
The value of the consideration received and to be received by each Grantor is
reasonably worth at least as much as the liability and obligation of such
Grantor incurred or arising under this Agreement and all related papers and
arrangements. Each Grantor’s board of directors, general partners or other
governors have determined that such liability and obligation may reasonably be
expected to substantially benefit such Grantor directly or indirectly. Each
Grantor has had full and complete access



6

--------------------------------------------------------------------------------





to the underlying papers relating to the Debt and all other papers executed by
Parent, any Obligor or any other person or entity in connection with the Debt,
has reviewed them and is fully aware of the meaning and effect of their
contents. Each Grantor is fully informed of all circumstances which bear upon
the risks of executing this Agreement and which a diligent inquiry would reveal.
Each Grantor has adequate means to obtain from the Parent on a continuing basis
information concerning Parent’s financial condition, and is not depending on
Secured Party or any holder of the Debt to provide such information, now or in
the future. Each Grantor agrees that neither Secured Party nor any holder of the
Debt shall have any obligation to advise or notify any Grantor or to provide any
Grantor with any data or information.


ARTICLE 4
Covenants


4.1Each Grantor covenants and agrees with Secured Party as follows:


(a)
Each Grantor shall furnish to Secured Party such instruments as may be
reasonably required by Secured Party or any Creditor to assure the
transferability of any Collateral in accordance with this Agreement when and as
often as may be reasonably requested by Secured Party or such Creditor.



(b)
If (i) the validity or priority of this Agreement or of any material rights,
titles, security interests or other interests created or evidenced hereby shall
be attacked, endangered or questioned or (ii) if any legal proceedings are
instituted with respect thereto, Grantors will give prompt written notice
thereof to Secured Party and at Grantors’ own cost and expense will diligently
endeavor to cure any material defect that may be developed or claimed, and will
take all necessary and proper steps for the defense of such legal proceedings;
and if an Event of Default has or would result, Secured Party (whether or not
named as a party to legal proceedings with respect thereto) is hereby authorized
and empowered to take such additional steps as in its judgment and discretion
may be necessary or proper for the defense of any such legal proceedings or the
protection of the validity or priority of this Agreement and the material
rights, titles, security interests and other interests created or evidenced
hereby, and all reasonable and customary expenses so incurred of every kind and
character shall constitute sums advanced pursuant to Section 4.2 of this
Agreement.



(c)
Each Grantor will, on request of Secured Party or any Creditor, (i) promptly
correct any defect, error or omission which may be discovered in the contents of
this Agreement or in any other instrument executed in connection herewith or in
the execution or acknowledgment thereof; (ii) execute, acknowledge, deliver and
record or file such further instruments (including further security agreements,
financing statements and continuation statements) and do such further acts as
may be necessary, desirable or proper to carry out more effectively the purposes
of this Agreement and such other instruments and to subject to the Liens hereof
and thereof any property intended by the terms hereof and thereof to be covered
hereby and thereby including specifically any renewals, additions,
substitutions, replacements or appurtenances to the then Collateral; and (iii)
execute, acknowledge, deliver, procure and record or file any document or
instrument (including specifically any financing statement) deemed advisable by
Secured Party or any Creditor to protect the security interest hereunder against
the rights or interests of third persons, and Grantors will pay all reasonable
and customary costs connected with any of the foregoing.



(d)
Notwithstanding the security interest in proceeds granted herein, no Grantor
will, except as otherwise expressly permitted herein or in both the Credit
Agreement and the Note Purchase Agreement, sell, lease, exchange, lend, rent,
assign, license, transfer or otherwise dispose of, or pledge, hypothecate or
grant any Lien in, or permit to exist any Lien against, all or any part of the
Collateral or any interest therein or permit any of the foregoing to occur or
arise or permit title to the Collateral, or any interest therein, to be vested
in any other party, in any manner whatsoever, by operation of law or otherwise,
without the prior written consent of Secured Party. Except as provided by both
the Credit Agreement



7

--------------------------------------------------------------------------------





and the Note Purchase Agreement or as otherwise permitted herein, no Grantor
shall, without the prior written consent of Secured Party, (i) acquire any such
Collateral under any arrangement whereby the seller or any other Person retains
or acquires any Lien in such Collateral or (ii) return or give possession of any
such Collateral to any supplier or any other Person.


(e)
Grantors shall at all times keep accurate and complete records of the Collateral
and its proceeds. Grantors shall, where applicable, at Grantors’ own expense
take all reasonable and appropriate steps to enforce the collection of the
Collateral and items representing proceeds thereof.



(f)
No Grantor will change its organizational identification number, taxpayer
identification number, jurisdiction of organization, address, location, name,
identity or, if applicable, structure unless such Grantor shall have (i)
notified Secured Party of such change in writing at least thirty (30) days
before the effective date of such change and (ii) taken such action, reasonably
satisfactory to Secured Party, to have caused the Lien of Secured Party on
behalf of the holders of the Debt in the Collateral to be at all times perfected
and in full force and effect in the manner.



(g)
Grantors shall at all times keep accurate books and records reflecting all facts
concerning the Collateral including those pertaining to the warranties,
representations and agreements of Grantors under this Agreement. Upon reasonable
request by Secured Party, Grantors will take reasonable steps to make written
designation on the books and records of Grantors to reflect thereon the
assignment to Secured Party of the Collateral covered by this Agreement;
provided, however, that the failure of any Grantor to make such a written
designation shall not affect the rights of Secured Party to any of the
Collateral.



(h)
If the Collateral is evidenced by promissory notes, trade acceptances or other
instruments for the payment of money or other Negotiable Collateral, Grantors
will, at the request of Secured Party, immediately deliver any of the foregoing
to Secured Party, appropriately endorsed to Secured Party’s order and regardless
of the form of endorsement, each Grantor waives presentment, demand, notice of
dishonor, protest and notice of protest. Prior to such delivery, such Collateral
shall be held by Grantors in trust for the benefit of Secured Party and the
holders of the Debt and subject to the Liens granted herein.



(i)
No Grantor will use, or allow the use of, the Collateral in any manner which
constitutes a public or private nuisance or which makes void, voidable or
cancelable any insurance then in force with respect thereto. No Grantor will do
or suffer to be done any act outside its ordinary course of business whereby the
value of any part of the Collateral may be lessened in any material respect.



(j)
Grantors agree to provide, maintain and keep in force casualty, liability and
other insurance for that portion of the Collateral which is tangible personal
property to the extent required by the Credit Agreement and the Note Purchase
Agreement. Each Grantor hereby assigns to Secured Party on behalf of the holders
of the Debt the exclusive right (exercisable at any time after the occurrence
and during the continuation of an Event of Default) to collect any and all
monies that may become payable under any insurance policies covering any part of
the Collateral, or any risk to or about the Collateral. To the extent such
policies are transferable, and subject to the consent and requirements of the
applicable insurance companies or policies, foreclosure of this Agreement shall
automatically constitute foreclosure upon all policies of insurance insuring any
part of or risk to the Collateral and all claims thereunder arising from
post-foreclosure events. To the extent such policies are transferable, and
subject to the consent and requirements of the applicable insurance companies or
policies, the successful bidder or bidders for any Collateral at any
foreclosure, as their respective interests may appear, shall automatically
accede to all of Grantors’ rights in, under and to such policies and all
post-foreclosure event claims, and such bidder(s) shall be named as insured(s)
on request, whether or not the bill of sale to any such successful bidder
mentions insurance. Unless Secured Party or Secured Party’s representative
reserves at the foreclosure sale the right to collect any uncollected insurance
proceeds recoverable for events occurring before foreclosure (in which event the
successful bidder at



8

--------------------------------------------------------------------------------





the sale, if not Secured Party, shall have no interest in such proceeds and
Secured Party shall apply them, if and when collected, to the Debt in such order
and manner as Secured Party shall then elect and remit any remaining balance to
Grantors or to such other Person as is legally entitled to them), all proceeds
of all such insurance which are not so reserved by Secured Party at the
foreclosure sale and are not actually received by Secured Party until after
foreclosure shall be the property of the successful bidder or bidders at
foreclosure, as their interests may appear, and no Grantor shall have any
interest in them and shall receive no credit for them. Neither Secured Party nor
any holder of the Debt shall have any duty to any Grantor or anyone else to
either require or provide any insurance or to determine the adequacy or disclose
any inadequacy of any insurance. If Secured Party or any holder of the Debt
elects at any time or for any reason to purchase insurance relating to the
Collateral, it shall have no obligation to cause any Grantor or anyone else to
be named as an insured, to cause any Grantor’s or anyone else’s interests to be
insured or protected or to inform any Grantor or anyone else that his or its
interests are uninsured or underinsured.


(k)
The Collateral is and shall remain in Grantors’ possession or control at all
times at Grantors’ risk of loss at Grantors’ locations as described in writing
to Secured Party, where Secured Party may inspect it at any time, except for (i)
its temporary removal in connection with its ordinary use, (ii) any removal to
which Secured Party consents in writing in advance, (iii) Collateral which is
leased in accordance with Section 4.1(l) below and (iv) dispositions permitted
hereby or by both the Credit Agreement and the Note Purchase Agreement.



(l)
Save as otherwise provided under the Credit Agreement or the Note Purchase
Agreement, until the occurrence of an Event of Default which has not been cured
or waived, Grantors may use the Collateral described in Article 1 under the
caption “Inventory” in any lawful manner not inconsistent with this Agreement or
with the terms or conditions of any policy of insurance thereon and may also
sell or lease such Collateral in the ordinary course of business. A sale in the
ordinary course of business does not include a transfer in partial or total
satisfaction of a debt. Until the occurrence of an Event of Default which has
not been cured or waived, Grantors may also (i) lease Equipment in the ordinary
course of business consistent with their current business practices and (ii) use
and consume any raw materials or supplies, the use and consumption of which are
necessary to carry on the businesses of Grantors.



(m)
Except as disclosed to Secured Party in writing, none of the Collateral
described in Article 1 under the caption “Equipment” is or shall be wholly or
partly affixed to real estate or other goods so as to become fixtures on such
real estate or accessions to such other goods. To the extent any of such
Collateral is or shall be wholly or partly affixed to real estate or other goods
so as to become fixtures on such real estate or accessions to such other goods,
Grantors have supplied to Secured Party a description of the real estate or
other goods to which such Collateral is or shall be wholly or partly affixed.
Said real estate is not subject to any lien or mortgage except as disclosed to
Secured Party in writing. Grantors will, on demand by Secured Party, furnish or
cause to be furnished to Secured Party a disclaimer or disclaimers, signed by
all persons having an interest in the applicable real estate or other goods to
which such Collateral is or shall be wholly or partly affixed, of any interest
in such Collateral which is before Secured Party’s interest.



(n)
In the event any Grantor receives any new securities or other investment
property or other property on account of any of the Stock Collateral, such
Grantor will immediately deliver the same to Secured Party to be held by Secured
Party subject to the terms and provisions of this Agreement.



(o)
Such Grantor agrees to cause each of its Subsidiaries that is required to become
a party to this Agreement pursuant to Article VII(p) of the Credit Agreement or
Section 9.6 of the Note Purchase Agreement to become a Grantor for all purposes
of this Agreement by executing and delivering an Assumption Agreement
substantially in the form of Annex 1 hereto.





9

--------------------------------------------------------------------------------





4.2If any Grantor fails to comply with any of its agreements, covenants or
obligations under this Agreement or any other Loan Document or Note Document and
such failure continues for 10 days after Secured Party has given such Grantor
written notice thereof, Secured Party (in such Grantor’s name or in Secured
Party’s own name as agent for the Creditors) may perform them or cause them to
be performed for the account and at the expense of such Grantor, but shall have
no obligation to perform any of them or cause them to be performed. Any and all
reasonable and customary, out-of-pocket expenses thus incurred or paid by
Secured Party shall be the Grantors’ obligations to Secured Party due and
payable on demand, or if no demand is sooner made, then they shall be due on or
before four (4) years after the respective dates on which they were incurred,
and each shall bear interest from the date Secured Party pays it until the date
Grantors repay it to Secured Party, at the greater of (a) the rate provided in
the Credit Agreement and (b) the rate provided in the Note Purchase Agreement,
in each case, for interest on past due payments (the “Default Rate”). Upon
making any such payment or incurring any such expense, Secured Party shall be
fully and automatically subrogated to all of the rights of the Person receiving
such payment. Any amounts owing by any Grantor to Secured Party pursuant to this
or any other provision of this Agreement shall automatically and without notice
be and become a part of the Debt and shall be secured by this and all other
instruments securing the Debt. The amount and nature of any such expense and the
time when it was paid shall be fully established by the affidavit of Secured
Party or any of Secured Party’s officers or agents. The exercise of the
privileges granted to Secured Party in this Section shall in no event be
considered or constitute a cure of the Default or a waiver of Secured Party’s
right at any time after an Event of Default to declare the Debt to be at once
due and payable, but is cumulative of such right and of all other rights given
by this Agreement, the Credit Agreement, the Note Purchase Agreement, the Notes,
the Notes (as defined in the Note Purchase Agreement) and the other Loan
Documents and Note Documents and of all rights given Secured Party by law.


4.3Each Grantor, at its own expense, will perform all acts and execute all
documents, including, without limitation, documents or instruments suitable for
filing with any Trademark Office or the United States Copyright Office (the
“Copyright Office”), as applicable, at any time to evidence, perfect, maintain,
record and enforce the Secured Party’s interest in the Collateral described in
Article 1 under the heading “Patents; Trademarks and Copyrights” (collectively,
the “Intellectual Property Collateral”), or to prosecute any Trademark
application, or Copyright application, as applicable, or to preserve, extend,
reissue, continue or renew any such Collateral (unless not doing so would be
commercially reasonable and would not have a material adverse effect on such
Grantor or its ability to perform its obligations under the Loan Documents or
the Note Documents), or otherwise in furtherance of the provisions of this
Agreement.


4.4In no event shall any Grantor, either itself or through any agent, employee,
license or designee, file an application for the registration of any trademark,
tradename, service mark, or patent or Copyright, with any Trademark Office or
the Copyright Office, as applicable, or in any similar office or agency of the
United States, any State thereof, or any other country or any political
subdivision thereof in which such intellectual property is typically placed of
record unless it promptly thereafter informs the Secured Party, and, upon
Secured Party’s or any Creditor’s request, executes and delivers any and all
agreements, instruments, documents and papers as Secured Party may request to
grant to Secured Party a security interest in such trademark, service mark,
tradename or patent or Copyright, as applicable, and in any general intangibles
related to or arising in connection with the same, including any underlying
technology, inventions and trade secrets of the applicable Grantor relating
thereto or represented thereby.


4.5Each Qualified ECP Loan Party hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under any Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section or otherwise under
any applicable Loan Document voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Qualified ECP Loan Party intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.




10

--------------------------------------------------------------------------------





ARTICLE 5
Assignment of Payments; Certain Powers
of Secured Party; Voting Rights


5.1During the continuation of an Event of Default, each Grantor hereby
authorizes and directs each account debtor and each other Person (a “Collateral
Obligor”) obligated to make payment in respect of any of the Collateral to pay
over to Secured Party or its designee, upon demand by Secured Party, all or any
part of the Collateral without making any inquiries as to the status or balance
of the Debt and without any notice to or further consent of any Grantor.
Grantors hereby agree to indemnify each Collateral Obligor and hold each
Collateral Obligor harmless from all expenses and losses which it may incur or
suffer as a result of any payment it makes to Secured Party pursuant to this
paragraph. To facilitate the rights of Secured Party hereunder, each Grantor
hereby authorizes Secured Party and its designees, during the continuation of an
Event of Default:


(a)
to notify Collateral Obligors of Secured Party’s security interest in the
Collateral and to collect all or any part of the Collateral without further
notice to or further consent by any Grantor; and each Grantor hereby constitutes
and appoints Secured Party the true and lawful attorney of such Grantor (such
agency being coupled with an interest), irrevocably, with power of substitution,
in the name of such Grantor or in its own name or otherwise, to take any of the
actions described in the following clauses (b), (c), (d), (e), (f) and (g);



(b)
to ask, demand, collect, receive, give receipt for, sue for, compound and give
acquittance for any and all amounts which may be or become due or payable under
the Collateral and to settle and/or adjust all disputes and/or claims directly
with any Collateral Obligor and to compromise, extend the time for payment,
arrange for payment in installments, otherwise modify the terms of, or release,
any of the Collateral, on such terms and conditions as Secured Party may
determine (without thereby incurring responsibility to or discharging or
otherwise affecting the liability of any Grantor to Secured Party or any
Creditor under this Agreement or otherwise);



(c)
to direct delivery of, receive, open and dispose of all mail addressed to any
Grantor and to execute, sign, endorse, transfer and deliver (in the name of such
Grantor or in its own name or otherwise) any and all receipts or other orders
for the payment of money drawn on the Collateral and all notes, acceptances,
commercial paper, drafts, checks, money orders and other instruments given in
payment or in partial payment thereof and all invoices, freight and express
bills and bills of lading, storage receipts, warehouse receipts, other
Negotiable Collateral and other instruments and documents in respect of any of
the Collateral and any other documents necessary to evidence, perfect and
realize upon the Liens created pursuant to this Agreement;



(d)
in its discretion to file any claim or take any other action or proceeding which
Secured Party may reasonably deem necessary or appropriate to protect and
preserve the rights, titles and interests of Secured Party hereunder;



(e)
to file financing statements, and to sign the name of any Grantor to drafts
against any Collateral Obligor, assignments or verifications of any of the
Collateral and notices to any Collateral Obligor;



(f)
to station one or more representatives of Secured Party on any Grantor’s
premises for the purpose of exercising any rights, benefits or privileges
available to Secured Party hereunder or under any of the Loan Documents or Note
Documents or at law or in equity, including receiving collections and taking
possession of books and records relating to the Collateral; and



(g)
to cause title to any or all of the Collateral to be transferred into the name
of Secured Party or any nominee or nominees of Secured Party.





11

--------------------------------------------------------------------------------





5.2Unless and until an Event of Default, as hereinafter defined, shall have
occurred and be continuing, (i) Grantors shall be entitled to exercise all
voting and consensual powers and rights pertaining to the Stock Collateral or
any part thereof for all purposes not inconsistent with the terms of this
Agreement and (ii) except as herein provided, Grantors shall be entitled to
receive and retain all dividends on the Stock Collateral or any part thereof.
During the continuation of an Event of Default, Secured Party shall have the
right to the extent permitted by applicable law (but shall not be obligated to
exercise such right), and each Grantor shall take all such action as may be
reasonably necessary or appropriate to give effect to such right, to vote and
give consents, ratifications and waivers, and take any other action with respect
to any or all of the Stock Collateral with the same force and effect as if
Secured Party were the owner thereof. All dividends in stock or property
representing stock, and all subscription warrants or any other rights or options
issued in connection with the Stock Collateral, and all liquidating dividends or
distributions or return of capital upon or in respect of the Stock Collateral or
any part thereof, or resulting from any split, revision or reclassification of
the Stock Collateral or any part thereof or received in exchange for the Stock
Collateral or any part thereof as a result of a merger, consolidation or
otherwise, shall be paid or transferred directly to Secured Party, or if paid to
or received by any Grantor, shall, immediately upon receipt thereof, be paid
over, transferred and delivered to Secured Party and shall be Stock Collateral
pledged under and subject to the terms of this Agreement.


5.3The powers conferred on Secured Party pursuant to this Article are conferred
solely to protect Secured Party’s interest in the Collateral and shall not
impose any duty or obligation on Secured Party or any holder of the Debt to
perform any of the powers herein conferred. No exercise of any of the rights
provided for in this Article shall constitute a retention of Collateral in
satisfaction of the indebtedness as provided for in the UCC.




ARTICLE 6
Events of Default


An Event of Default under the Credit Agreement or the Note Purchase Agreement
shall constitute an Event of Default under this Agreement (“Event of Default”).


ARTICLE 7
Remedies in Event of Default


7.1During the continuation of an Event of Default:


(a)
[Intentionally Left Blank]



(b)
Secured Party is authorized, in any legal manner and without breach of the
peace, to take possession of the Collateral (each Grantor hereby WAIVING all
claims for damages arising from or connected with any such taking, except as may
be caused by the gross negligence, bad faith or willful misconduct of Secured
Party) and of all books, records and accounts relating thereto and to exercise,
without interference from any Grantor, any and all rights which each Grantor has
with respect to the management, possession, operation, protection or
preservation of the Collateral, including the right to sell or rent the same for
the account of any applicable Grantor and to deduct from such sale proceeds or
such rents all costs, expenses and liabilities of every character incurred by
Secured Party in collecting such sale proceeds or such rents and in managing,
operating, maintaining, protecting or preserving the Collateral and to apply the
remainder of such sales proceeds or such rents on the Debt. Before any sale,
Secured Party may, at its option, complete the processing of any of the
Collateral and/or repair or recondition the same to such extent as Secured Party
may deem advisable. Secured Party may take possession of any Grantor’s premises
to complete such processing, repairing and/or reconditioning, using the
facilities and other property of any Grantor to do so, to store any Collateral
and to conduct any sale as provided for herein, all without compensation to any
Grantor. All costs, expenses, and liabilities incurred by Secured Party in
collecting such sales proceeds or such rents, or in managing, operating,
maintaining, protecting or preserving such properties, or in processing,



12

--------------------------------------------------------------------------------





repairing and/or reconditioning the Collateral if not paid out of such sales
proceeds or such rents as hereinabove provided, shall constitute a demand
obligation owing by Grantors and shall bear interest from the date of
expenditure until paid at the Default Rate, all of which shall constitute a
portion of the Debt. If necessary to obtain the possession provided for above,
Secured Party may invoke any and all legal remedies to dispossess any Grantor,
including specifically one or more actions for forcible entry and detainer. In
connection with any action taken by Secured Party pursuant to this paragraph,
neither Secured Party nor any holder of the Debt shall be liable for any loss
sustained by any Grantor resulting from any failure to sell or let the
Collateral, or any part thereof, or from any other act or omission of Secured
Party or any holder of the Debt with respect to the Collateral unless such loss
is caused by the gross negligence, willful misconduct or bad faith of Secured
Party or any holder of the Debt, nor shall Secured Party be obligated to perform
or discharge any obligation, duty, or liability under any sale or lease
agreement covering the Collateral or any part thereof or under or by reason of
this instrument or the exercise of rights or remedies hereunder.


(c)
Secured Party may, without notice except as hereinafter provided, sell the
Collateral or any part thereof at public or private sale or at any broker’s
board or on any securities exchange (with or without appraisal or having the
Collateral at the place of sale) for cash and at such price or prices as Secured
Party may deem best, and Secured Party or any Creditor may be the purchaser of
any and all of the Collateral so sold and Secured Party may apply upon the
purchase price therefor any of the Debt and thereafter hold the same absolutely
free from any right or claim of whatsoever kind. Secured Party is authorized at
any such sale, if Secured Party deems it advisable or is required by applicable
law so to do, (i) to restrict the prospective bidders on or purchasers of any of
the Stock Collateral to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of any of the Stock
Collateral, (ii) to cause to be placed on certificates for any or all of the
Stock Collateral a legend to the effect that such security has not been
registered under the Securities Act of 1933 and may not be disposed of in
violation of the provisions of said Act, and (iii) to impose such other
limitations or conditions in connection with any such sale as Secured Party
deems necessary or advisable in order to comply with said Act or any other
applicable law. In any such public or private sale, each holder of the Debt if
bidding for its own account or for its own account and the accounts of other
holders of the Debt is prohibited from including in the amount of its bid an
amount to be applied as a credit against that portion of the Debt owing to it or
the portion of the Debt owing to the other holders of the Debt; instead, such
holder of the Debt must bid in cash only. However, in any such public or private
sale, Secured Party may (but shall not be obligated to) submit a bid for all
holders of the Debt (including itself) in the form of a credit against the Debt
owed to all of the holders of the Debt, and Secured Party or its designee may
(but shall not be obligated to) accept title to property purchased at such
public or private sale for and on behalf of all holders of the Debt. Each
Grantor covenants and agrees that it will execute and deliver such documents and
take such other action as Secured Party reasonably deems necessary or advisable
in order that any such sale may be made in compliance with applicable law. Upon
any such sale Secured Party shall have the right to deliver, assign and transfer
to the purchaser thereof the Collateral so sold. Each purchaser at any such sale
shall hold the property sold absolutely free from any claim or right of
whatsoever kind, including any equity or right of redemption, stay or appraisal
which any Grantor has or may have under any rule of law or statute now existing
or hereafter adopted. Secured Party shall give Grantors written notice at the
address set forth herein (which shall satisfy any requirement of notice or
reasonable notice in any applicable statute) of Secured Party’s intention to
make any such public or private sale. Such notice shall be personally delivered
or mailed, postage prepaid, at least ten (10) calendar days before the date
fixed for a public sale, or at least ten (10) calendar days before the date
after which the private sale or other disposition is to be made, unless the
Collateral is of a type customarily sold on a recognized market, is perishable
or threatens to decline speedily in value. Such notice, in case of public sale,
shall state the time and place fixed for such sale or, in case of private sale
or other disposition other than a public sale, the time after which the private
sale or other such disposition is to be made. In case of sale at broker’s board
or on a securities exchange, such notice shall state the board or exchange at
which such sale is to be made and the day on which t



13

--------------------------------------------------------------------------------





he Collateral or that portion thereof so being sold will first be offered for
sale at such board or exchange. Any public sale shall be held at such time or
times, within the ordinary business hours and at such place or places, as
Secured Party may fix in the notice of such sale. At any sale the Collateral may
be sold in one lot as an entirety or in separate parcels as Secured Party may
determine. Secured Party shall not be obligated to make any sale pursuant to any
such notice. Secured Party may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at any time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned. Each and every
method of disposition described in this Section shall constitute disposition in
a commercially reasonable manner. Each Obligor, to the extent applicable, shall
remain liable for any deficiency.
(d)
Secured Party shall have all the rights of a secured party after default under
the UCC and in conjunction with, in addition to or in substitution for those
rights and remedies:



(i)
Secured Party may require Grantors to assemble the Collateral and make it
available at a place Secured Party designates which is mutually convenient to
allow Secured Party to take possession or dispose of the Collateral; and



(ii)
it shall not be necessary that Secured Party or any holder of the Debt take
possession of the Collateral or any part thereof before the time that any sale
pursuant to the provisions of this Article is conducted and it shall not be
necessary that the Collateral or any part thereof be present at the location of
such sale; and



(iii)
before application of proceeds of disposition of the Collateral to the Debt,
such proceeds shall be applied to the reasonable and customary, out-of-pocket
expenses of retaking, holding, preparing for sale or lease, selling, leasing,
licensing, sublicensing and the like and the reasonable and customary
out-of-pocket attorneys’ fees and legal expenses incurred by Secured Party, each
Obligor, to the extent applicable, to remain liable for any deficiency; and



(iv)
the sale by Secured Party of less than the whole of the Collateral shall not
exhaust the rights of Secured Party hereunder, and Secured Party is specifically
empowered to make successive sale or sales hereunder until the whole of the
Collateral shall be sold; and, if the proceeds of such sale of less than the
whole of the Collateral shall be less than the aggregate of the Debt, this
Agreement and the Liens created hereby shall remain in full force and effect as
to the unsold portion of the Collateral just as though no sale had been made;
and



(v)
in the event any sale hereunder is not completed or is defective in the opinion
of Secured Party, such sale shall not exhaust the rights of Secured Party
hereunder and Secured Party shall have the right to cause a subsequent sale or
sales to be made hereunder; and



(vi)
any and all statements of fact made in any bill of sale or assignment or other
instrument evidencing any foreclosure sale hereunder shall be taken as
rebuttable evidence of the truth of the facts so stated; and



(vii)
Secured Party may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Secured Party,
including the sending of notices and the conduct of sale, but in the name and on
behalf of Secured Party; and



(viii)
demand of performance, advertisement and presence of property at sale are hereby
WAIVED and Secured Party is hereby authorized to sell hereunder any evidence of
debt it may hold as security for the Debt. Except as provided herein or in any
other Loan Document or Note Document, all demands and presentments of any kind
or nature are expressly WAIVED by each Grantor. Each Grantor WAIVES the right to
require Secured Party or any holder of the Debt to pursue any other remedy for
the benefit of any Grantor and agrees that Secured Party



14

--------------------------------------------------------------------------------





or any holder of the Debt may proceed against any Obligor for the amount of the
Debt owed to Secured Party or any holder of the Debt without taking any action
against any other Obligor or any other Person and without selling or otherwise
proceeding against or applying any of the Collateral in Secured Party’s
possession.


(e)
Secured Party may, at any time and from time to time, license or, to the extent
permitted by an applicable license, sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property Collateral, throughout the world for such term or terms,
on such conditions, and in such manner, as Secured Party shall in its sole
discretion determine.



(f)
Secured Party may (without assuming any obligations or liability thereunder), at
any time, enforce and shall have the exclusive right to enforce against any
licensor, licensee or sublicensee all rights and remedies of any Grantor in, to
and under any one or more licenses or other agreements with respect to any
Intellectual Property Collateral and take or refrain from taking any action
under any thereof.



(g)
Without limiting any other provision of this Agreement, each Grantor expressly
agrees that Secured Party, without demand, presentment or protest to or upon any
Grantor or any other Person, may at any time collect, receive, appropriate and
realize upon any Intellectual Property Collateral or may at any time in a
commercially reasonable manner, sell, lease, assign, license, sublicense, give
an option or options to purchase or otherwise dispose of and deliver any
Intellectual Property Collateral (or contract to do so) in one or more parcels,
at one or more public or private sales or other dispositions, upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or other consideration or on credit (provided that such credit is
secured by the property so disposed of), or for future delivery without
assumption of any credit risk, with the right to Secured Party or any holder of
the Debt, to the extent permitted by applicable law, upon any such sale or
sales, public or private, to purchase any or all Intellectual Property
Collateral so sold or conveyed.



(h)
In order to implement the sale, lease, assignment, license, sublicense or other
disposition of any of the Intellectual Property Collateral pursuant to this
Article 7, Secured Party may, at any time, execute and deliver on behalf of any
Grantor one or more instruments of assignment of any or all Intellectual
Property Collateral, in form suitable for filing, recording or registration in
any Trademark Office or the Copyright Office, as applicable. Each Grantor agrees
to pay when due all reasonable costs incurred in any such transfer and
registration of the Intellectual Property Collateral, including any taxes, fees
and reasonable attorneys’ fees.



(i)
In the event of any sale, lease, assignment, license, sublicense or other
disposition of any of the Intellectual Property Collateral pursuant to this
Article 7, Grantors shall supply to Secured Party or its designee its know-how
and expertise relating to the manufacture and sale of the products relating to
any Intellectual Property Collateral, as applicable, subject to such
disposition, and its customer lists and other records relating to such
Intellectual Property Collateral, as applicable, and to the distribution of said
products.



7.2All remedies expressly provided for in this Agreement are cumulative of any
and all other remedies existing at law or in equity and are cumulative of any
and all other remedies provided for in any other instrument securing the payment
of the Debt, or any part thereof, or otherwise benefiting Secured Party or any
holder of the Debt, and the resort to any remedy provided for hereunder or under
any such other instrument or provided for by law shall not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies.


7.3Secured Party or any Creditor may resort to any security given by this
Agreement or to any other security now existing or hereafter given to secure the
payment of the Debt, in whole or in part, and in such portions and in such order
as may seem best to Secured Party or such Creditor, as the case may be, in its
sole discretion, and any such action shall not in anywise be considered as a
waiver of any of the rights, benefits or security interests evidenced by this
Agreement.


15

--------------------------------------------------------------------------------







7.4To the full extent Grantors may do so, each Grantor agrees that no Grantor
will at any time insist upon, plead, claim or take the benefit or advantage of
any law now or hereafter in force providing for any stay, extension or
redemption; and each Grantor, for itself and for any and all Persons ever
claiming any interest in the Collateral, to the extent permitted by law, hereby
WAIVES and releases all rights of redemption, stay of execution, notice of
intention to mature or to declare due the whole of the Debt, notice of election
to mature or to declare due the whole of the Debt and all rights to a marshaling
of the assets of any Grantor, including the Collateral, or to a sale in inverse
order of alienation in the event of foreclosure of the security interest hereby
created.




ARTICLE 8
Additional Agreements


8.1Subject to the automatic reinstatement provisions of Section 8.20 below, upon
full satisfaction of the Debt under the Loan Documents and the Note Documents
and final termination of each Lender’s obligations (if any) to make any further
advances under the Credit Agreement, all rights under this Agreement shall
terminate and the Collateral shall become wholly clear of the security interest
evidenced hereby, and upon written request by Grantors such security interest
shall be released by Secured Party in due form and at Grantors’ cost.


8.2Secured Party or any Creditor may waive any default without waiving any other
prior or subsequent default. Secured Party or any Creditor may remedy any
default without waiving the default remedied. The failure by Secured Party or
any holder of the Debt to exercise any right, power or remedy upon any default
shall not be construed as a waiver of such default or as a waiver of the right
to exercise any such right, power or remedy at a later date. No single or
partial exercise by Secured Party or any holder of the Debt of any right, power
or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or waiver of any
provision hereof nor consent to any departure by any Grantor therefrom shall in
any event be effective unless the same shall be in writing and signed by Secured
Party (and, if required by Section 9.02 of the Credit Agreement, Section 17 of
the Note Purchase Agreement or by the Collateral Agency Agreement, the Creditors
or any subset of the Creditors), and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified. No notice to nor demand on any Grantor in any case
shall of itself entitle any Grantor to any other or further notice or demand in
similar or other circumstances. Acceptance by Secured Party or any holder of the
Debt of any payment in an amount less than the amount then due on the Debt shall
be deemed an acceptance on account only and shall not constitute a waiver of a
default hereunder.


8.3Subject to Section 9.02 of the Credit Agreement and Section 17 of the Note
Purchase Agreement and subject to the Collateral Agency Agreement, Secured Party
may at any time and from time to time in writing (a) waive compliance by any
Grantor with any covenant herein made by such Grantor to the extent and in the
manner specified in such writing; (b) consent to any Grantor’s doing any act
which hereunder such Grantor is prohibited from doing, or consent to any
Grantor’s failing to do any act which hereunder such Grantor is required to do,
to the extent and in the manner specified in such writing; (c) release any part
of the Collateral, or any interest therein, from the security interest of this
Agreement; or (d) release any Person liable, either directly or indirectly, for
the Debt or for any covenant herein or in any other instrument now or hereafter
securing the payment of the Debt, without impairing or releasing the liability
of any other Person. No such act shall in any way impair the rights of Secured
Party or any holder of the Debt hereunder except to the extent specifically
agreed to by Secured Party or such holder of the Debt in such writing.


8.4A carbon, photographic or other reproduction of this Agreement or of any
financing statement relating to this Agreement shall be sufficient as a
financing statement.


8.5Each Grantor will cause all financing statements and continuation statements
relating hereto to be recorded, filed, re-recorded and refiled in such manner
and in such places as Secured Party shall reasonably request and will pay all
such recording, filing, re-recording, and refiling taxes, fees and other
charges. Without limiting the foregoing, Secured Party is hereby authorized to
file financing statements and continuation statements relating hereto


16

--------------------------------------------------------------------------------





in any such office, in any such form and with any such collateral description as
reasonably determined by Secured Party, including without limitation financing
statements covering “all assets or all personal property” of any Grantor or
words of similar import (provided, that the authorization to use the “all assets
or all personal property” super-generic collateral description shall not apply
to any financing statement filed against CSI COMPRESSCO GP INC., a Delaware
corporation, and CSI COMPRESSCO INVESTMENT LLC, a Delaware limited liability
company, and such financing statements shall be limited so as to not include any
Excluded Assets).


8.6In the event the ownership of the Collateral or any part thereof becomes
vested in a Person other than a Grantor, Secured Party and each holder of the
Debt may, without notice to any Grantor, deal with such successor or successors
in interest with reference to this Agreement and to the Debt in the same manner
as with Grantors, without in any way vitiating or discharging any Grantor’s
liability hereunder or upon the Debt. No forbearance on the part of Secured
Party or any holder of the Debt and no extension of the time for the payment of
the Debt given by Secured Party or any holder of the Debt shall operate to
release, discharge, modify, change or affect, in whole or in part, the liability
of any Grantor hereunder for the payment of the Debt or the liability of any
other Obligor for the payment of the Debt, except as agreed to in writing by
Secured Party.


8.7Any other or additional security taken for the payment of any of the Debt
shall not in any manner affect the security given by this Agreement.


8.8To the extent that proceeds of the Debt are used to pay indebtedness secured
by any outstanding Lien against the Collateral, such proceeds have been advanced
by Creditors at Grantors’ request, and Secured Party, on behalf of the holders
of the Debt, shall be subrogated to any and all rights and Liens owned by any
owner or holder of such outstanding Lien.


8.9If any part of the Debt cannot be lawfully secured by this Agreement, or if
the Liens of this Agreement cannot be lawfully enforced to pay any part of the
Debt, then and in either such event, at the option of Secured Party, all
payments on the Debt shall be deemed to have been first applied against that
part of the Debt.


8.10Subject to the terms of the Collateral Agency Agreement, Secured Party may
assign this Agreement so that the assignee shall be entitled to the rights and
remedies of Secured Party hereunder.


8.11Subject to Section 9.02 of the Credit Agreement and Section 17 of the Note
Purchase Agreement and subject to the Collateral Agency Agreement, this
Agreement shall not be changed orally but shall be changed only by agreement in
writing signed by Grantors and Secured Party. No course of dealing between the
parties, no usage of trade and no parole or extrinsic evidence of any nature
shall be used to supplement or modify any of the terms or provisions of this
Agreement.


8.12Any notice, request or other communication required or permitted to be given
hereunder shall be given as provided in the Credit Agreement and the Note
Purchase Agreement, as applicable.


8.13This Agreement shall be binding upon Grantors, and the trustees, receivers,
successors and assigns of Grantors, including all successors in interest of any
Grantor in and to all or any part of the Collateral, and shall benefit Secured
Party and its successors and assigns.


8.14If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby, and this Agreement shall be liberally construed so as to carry
out the intent of the parties to it. Each waiver in this Agreement is subject to
the overriding and controlling rule that it shall be effective only if and to
the extent that (a) it is not prohibited by applicable law and (b) applicable
law neither provides for nor allows any material sanctions to be imposed against
Secured Party for having bargained for and obtained it.


8.15Secured Party and each holder of the Debt shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral in its
possession if it takes such action for that purpose as Grantors


17

--------------------------------------------------------------------------------





request in writing, but failure of Secured Party or any holder of the Debt to
comply with such request shall not of itself be deemed a failure to have
exercised reasonable care, and no failure of Secured Party or any holder of the
Debt to take any action so requested by Grantors shall be deemed a failure to
exercise reasonable care in the custody or preservation of such Collateral.
Neither Secured Party nor any holder of the Debt shall be responsible in any way
for any depreciation in the value of the Collateral, nor shall any duty or
responsibility whatsoever rest upon Secured Party or any holder of the Debt to
enforce collection of the Collateral by legal proceedings or otherwise, the sole
duty of Secured Party being to receive collections, remittances and payments on
such Collateral as and when made and received by Secured Party and to apply the
amount or amounts so received, after deduction of any collection costs incurred,
as payment upon any of the Debt or to hold the same for the account and order of
Grantors.


8.16In the event any Grantor instructs Secured Party or any holder of the Debt,
in writing or orally, to deliver any or all of the Collateral to a third Person,
and Secured Party or any holder of the Debt agrees to do so, the following
conditions shall be conclusively deemed to be a part of Secured Party’s or such
holder of the Debt’s agreement, whether or not they are specifically mentioned
to the applicable Grantor at the time of such agreement: (i) Neither Secured
Party nor any holder of the Debt shall assume any responsibility for checking
the genuineness or authenticity of any Person purporting to be a messenger,
employee or representative of such third Person to whom the applicable Grantor
has directed Secured Party or any holder of the Debt to deliver the Collateral,
or the genuineness or authenticity of any document or instructions delivered by
such Person; (ii) the applicable Grantor will be considered by requesting any
such delivery to have assumed all risk of loss as to the Collateral; (iii)
Secured Party’s and holder of the Debt’s sole responsibility will be to deliver
the Collateral to the Person purporting to be such third Person described by the
applicable Grantor, or a messenger, employee or representative thereof; and (iv)
Secured Party and Grantors hereby expressly agree that the foregoing actions by
Secured Party or any holder of the Debt shall constitute reasonable care.


8.17The pronouns used in this Agreement are in the masculine and neuter genders
but shall be construed as feminine, masculine or neuter as occasion may require.
“Secured Party”, “Obligor” and “Grantor” as used in this Agreement include the
heirs, devisees, executors, administrators, personal representatives, trustees,
beneficiaries, conservators, receivers, successors and assigns of those parties.


8.18The section headings appearing in this Agreement have been inserted for
convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Agreement. Wherever the
term “including” or a similar term is used in this Agreement, it shall be read
as if it were written “including by way of example only and without in any way
limiting the generality of the clause or concept referred to.”


8.19THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM
TIME TO TIME IN EFFECT.


8.20Each Grantor agrees that, if at any time all or any part of any payment
previously applied by Secured Party or any holder of the Debt to the Debt is or
must be returned by Secured Party or any holder of the Debt--or recovered from
Secured Party or any holder of the Debt--for any reason (including the order of
any bankruptcy court), this Agreement shall automatically be reinstated to the
same effect, as if the prior application had not been made. Each Grantor hereby
agrees to indemnify Secured Party and each holder of the Debt against, and to
save and hold Secured Party and each holder of the Debt harmless from any
required return by Secured Party or any holder of the Debt--or recovery from
Secured Party or any holder of the Debt--of any such payments because of its
being deemed preferential under applicable bankruptcy, receivership or
insolvency laws, or for any other reason.


8.21This Agreement, the other Loan Documents and the other Note Documents embody
the entire agreement and understanding between Secured Party and Grantors with
respect to their subject matter and supersede all prior conflicting or
inconsistent agreements, consents and understandings relating to such subject
matter. Each Grantor acknowledges and agrees there is no oral agreement between
any Grantor and Secured Party which has not been incorporated in this Agreement,
the other Loan Documents and the other Note Documents.




18

--------------------------------------------------------------------------------





8.22Secured Party may from time to time and at any time, without any necessity
for any notice to or consent by any Grantor or any other Person, release all or
any part of the Collateral from the Liens created pursuant to of this Agreement,
with or without cause, including as a result of any determination by Secured
Party that the Collateral or any portion thereof contains or has been
contaminated by or releases or discharges any hazardous or toxic waste, material
or substance.


8.23This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability and binding effect of this Agreement.


8.24Each Grantor agrees that it shall never be entitled to be subrogated to any
of Secured Party’s or any Lender’s rights against any Obligor or any other
person or entity or any Collateral or offset rights held by Secured Party or any
Lender for payment of the Debt until final termination of this Agreement.


8.25The obligations of Grantors hereunder shall be joint and several.


8.26EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT, IN EITHER CASE, SITTING IN
NEW YORK CITY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE PARTIES
HERETO TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER JURISDICTION.


8.27EACH PARTY TO THIS AGREEMENT HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


8.28Notwithstanding anything herein to the contrary, this Security Agreement is
not intended to create any liability of CSI COMPRESSCO GP INC. or CSI COMPRESSCO
INVESTMENT LLC (each, a “Non-Recourse Grantor”) for payment of the Debt and,
with respect to each Non-Recourse Grantor, is intended only to provide a
security interest in the Collateral to secure the Debt. Secured Party shall not
have any recourse against any Non-Recourse Grantor (including any recourse
against assets of such Non-Recourse Grantor that do not constitute Collateral
for any deficiency remaining after disposition of Collateral) except its
remedies specified herein or available under law with respect to the Collateral
following an Event of Default.


[Signature Pages Follow]




19

--------------------------------------------------------------------------------






EXECUTED as of the date first set forth above.
“Grantors”


TETRA TECHNOLOGIES, INC.,
a Delaware corporation




By: /s/Joseph J. Meyer
Joseph J. Meyer, Vice President - Finance,
Treasurer and Assistant Secretary






COMPRESSCO FIELD SERVICES, L.L.C.,
an Oklahoma limited liability company
COMPRESSCO, INC.,
a Delaware corporation
EPIC DIVING & MARINE SERVICES, LLC,
a Delaware limited liability company
MARITECH RESOURCES, LLC.
a Delaware limited liability company
TETRA APPLIED HOLDING COMPANY,
a Delaware corporation
TETRA APPLIED TECHNOLOGIES, LLC,
a Delaware limited liability company
TETRA FINANCIAL SERVICES, INC.
a Delaware corporation
TETRA FOREIGN INVESTMENTS, LLC.
a Delaware limited liability company
TETRA - HAMILTON FRAC WATER
SERVICES, LLC, an Oklahoma limited liability
company
TETRA INTERNATIONAL INCORPORATED,
a Delaware corporation
TETRA MICRONUTRIENTS, INC.,
a Texas corporation
TETRA PROCESS SERVICES, L.C.,
a Texas limited liability company


[Signature Pages for Security Agreement]



--------------------------------------------------------------------------------





TETRA PRODUCTION TESTING SERVICES,
LLC, a Delaware limited liability
company
TSB OFFSHORE, INC.,
a Delaware corporation




By:/s/Joseph J. Meyer
Joseph J. Meyer, Treasurer






COMPRESSCO TESTING, L.L.C.,
an Oklahoma limited liability company


By:    COMPRESSCO, INC.,
a Delaware corporation,
its Sole Member




By:/s/Joseph J. Meyer
Joseph J. Meyer, Treasurer






T-PRODUCTION TESTING, LLC,
a Texas limited liability company


By:    TETRA APPLIED TECHNOLOGIES, LLC,
a Delaware limited liability company,
its Sole Member




By:/s/Joseph J. Meyer
Joseph J. Meyer, Treasurer




[Signature Pages for Security Agreement]



--------------------------------------------------------------------------------







CSI COMPRESSCO GP INC.,
a Delaware corporation




By:/s/Joseph J. Meyer
Joseph J. Meyer, Treasurer






CSI COMPRESSCO INVESTMENT LLC,
a Delaware limited liability company


By:    CSI COMPRESSCO GP INC.,
a Delaware corporation,
its Sole Member




By:/s/Joseph J. Meyer
Joseph J. Meyer, Treasurer










[Signature Pages for Security Agreement]



--------------------------------------------------------------------------------







“Secured Party”


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent




By: /s/Jennifer Kalvaitis
Name: Jennifer Kalvaitis    
Title: Executive Director    






[Signature Pages for Security Agreement]

